DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: “70” as recited in paragraphs 33-35, 41, 61, 62, and 64 of the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Reference character “70” recited in paragraphs 33-35, 41, 61, 62, and 64 of the specification is not shown in the drawings.
Appropriate correction is required.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
In claim 1, it is not clear if the plurality of temperature sensors, as recited in line 6, are in the thermal resistor layer recited in line 7; and it is not clear which of the lower exterior body or the resin film recited in line 13 is what has the thermal resistance value recited in lines 14-15.
In claim 11, the term “third” in lines 2, 6, and 8 is unclear because it implies that there are first and second through-holes, which lack antecedent basis in the claim.
In claim 15, there is lack of structural relationship between the light emitting unit with the remining elements recited in base claim 1.
In claim 17, it is not clear if the plurality of temperature sensors, as recited in line 5, are in the thermal resistor layer recited in line 6; and it is not clear which one of the lower exterior body or the resin film recited in line 11 is what has the thermal resistance value recited in lines 12-13.
Claims 2-10, 12-14, 16, and 18-20 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,573,843 to Tsuchida.
Referring to claim 17, Tsuchida discloses a thermometer (figures 12, 14; column 21, line44-column 23, line 24) comprising: 
a body temperature measurement unit having: 
a thermal resistor layer (220) including a thermal resistor (212),
a plurality of temperature sensors (221, 232) arranged in a thickness direction of the thermal resistor layer (220), and 
a wiring substrate (222) disposed on the thermal resistor layer (220);
an upper exterior body (230) that accommodates the body temperature measurement unit; and
a lower exterior body (210) including a film (214) that has a thermal resistance value that is lower than a thermal resistance value that is lower than a thermal resistance value of the upper exterior body (thermally conducting material) (column 22, lines 13-22).
Klewer does not disclose the film being a resin film.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the film of Klewer a resin film in order to provide a desired thermal conductivity for the lower exterior body; and since the particular type of material used to make the film claimed by Applicant is only considered to be the use of a “preferred” or “optimum” material out of a plurality of well-known materials that a person having ordinary skill in the art at the time the invention was made would have been able to provide based on the intended use of applicant’s apparatus, i.e., suitability for the intended use of applicant’s apparatus. See In re Leshin, 125 USPQ 416 (CCPA 1960), where the courts held that a selection .

Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

Claims 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A thermometer comprising a lower exterior body including a resin film that has a thermal resistance value that is lower than a thermal resistance value of the upper exterior body (claim 1).
A thermometer, wherein the wiring substrate comprises a processing circuit mounted thereon that is configured to process an output signal of each of the plurality of temperature sensors (claim 18); wherein the upper exterior body comprises a foamed material having a waterproof property, wherein the thermal resistance value of the lower exterior body is lower than the thermal resistance value of the foamed material, and wherein the upper exterior body comprises peripheral edge portions that are in contact with peripheral edge portions of the lower exterior body (claim 19); and a plurality of through-holes that penetrate the thermal resistor layer .

Conclusion
The references made of record and not relied upon by the Examiner are considered pertinent to applicant's disclosure for disclosing a body temperature thermometer, but do not disclose the allowable subject matter stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
3/25/22